Division of Economic Opportunity — Travel Regulations The Division of Economic Opportunity of the Office of the Governor of Oklahoma is obligated to follow the provisions of 74 O.S. 500.1 [74-500.1] — 74 O.S. 500.14 [74-500.14] [74-500.14] (1961), as amended in 74 O.S. 968 [74-968] (1968), Sections 74 O.S. 500.5 [74-500.5] [74-500.5] and 74 O.S. 500.8 [74-500.8] (1961), regarding travel on official business rather than federal regulations.  The Attorney General has had under consideration a letter dated April 9, 1968, from your predecessor in office, Robert L. Haught, requesting an opinion as to whether it would be permissible for the Division of Economic Opportunity to operate wholly under the Standard United States Government Travel Regulations. It is stated in the letter of inquiry that the Division of Economic Opportunity operates under a federal grant from the Office of Economic Opportunity and receives no state appropriated funds. With the approval of the Office of Economic Opportunity the Division has followed Oklahoma law, 74 O.S. 500.1 [74-500.1] — 74 O.S. 500.14 [74-500.14] [74-500.14] (1961), as amended in 1965 regarding the payment of travel expenses for its employees.  Recently, the Office of Economic Opportunity advised the Division that henceforth in compliance with the Standard United States Government Travel Regulations the maximum allowable for per diem will be $16.00 per day for in-state or out-of-state travel and ten cents per mile for the use of a private vehicle.  We take note of the fact that the Division is a part of the office of the Governor and that the Coordinator is appointed by the Governor apparently under the authority of 74 O.S. 285 [74-285](6) (1967), that: "The Governor of the State of Oklahoma shall appoint and fix the duties and compensation of employees necessary to perform the duties imposed upon the office of the Governor by law." The employees of the Division receive their salary compensation on state warrants with the exception of the Coordinator who receives a check payable on the University of Oklahoma.  Accordingly, it seems apparent that the employees and Coordinator of the Division of Economic Opportunity are state employees engaged in state-business. 74 O.S. 500.5 [74-500.5] (1967), provides in essence that travel on state business shall be reimbursed at nine cents per mile. 74 O.S. 500.8 [74-500.8] (1967), provides in essence for a per diem allowance of $10.00 a day within the State of Oklahoma and $20.00 a day outside the State. 74 O.S. 1961 Section 500.14[74-500.14] [74-500.14], provides: "The provisions of this Act 74 O.S. 1961, 500.1-500.14 [74-500.1] — [74-500.14], as amended shall be mandatory as to all officials and employees of all departments, boards, commissions and institutions, regardless of the provisions of any other Act of the Legislature." Therefore, it is the opinion of the Attorney General that the Division of Economic Opportunity of the office of the Governor of Oklahoma is obligated to follow the provisions of 74 O.S. 1061 [74-1061], 74 O.S. 500.1 [74-500.1] — 74 O.S. 500.14 [74-500.14] [74-500.14], as amended in 74 O.S. 500.5 [74-500.5] and 74 O.S. 500.8 [74-500.8] (1967), regarding travel on official business.  (Penn Lerblance) ** SEE: OPINION NO. 71-261 (1971) **